DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim 1-12,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al in view of Mori (US 2018/0375177)
With regard to claim 1 ,Baker et al disclose a power supply unit for an aerosol inhaler, the power supply unit comprising: a power supply (210) that is able to discharge power to a load (365) for generating an aerosol from an aerosol source; and a controller (555) that is configured to control the power supply.
Mori discloses (Fig. 7) that the controller measures a closed circuit voltage (CCV) of the power supply (S702) using a current smaller than a current when power is discharged to the load in order to generate the aerosol, the controller acquires an internal resistance (S703) of the power supply based on the closed circuit voltage (CCV) and an open circuit voltage (OCV) of the power supply (S701).
 Therefore, it is preferable to carry out the measurement of the open circuit voltage OCV while stopping charging when the closed circuit voltage CCV is egual to or more than the average operating voltage (rated voltage) and the controller acquires a deteriorated state or a failure state of the power supply based on the internal resistance said control unit further calculates a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the measurement of the deteriorated state, as taught by Mori, to effectively control the power supply unit.
In Mori (Fig. 7)  the controller is capable to measure a closed circuit voltage (CCV) of the power supply in a discharging state and the open circuit voltage(S701)  prior to acquiring the closed circuit voltage (S702).., 
With regard to claims 2-4 ,Baker et al - Mori disclose power supply unit for an aerosol inhaler, the power supply unit comprising:
a power supply (210) that is able to discharge power to a load (365) for generating an aerosol from an aerosol source; and a controller (555) that is configured to control the power supply, wherein the controller acquires (Mori) an internal resistance based on an open circuit voltage of the power supply and a closed circuit voltage of the power supply,
the controller acquires a deteriorated state or a failure state of the power supply based on the internal resistance.

As for the limitations - the controller uses at least one of the open circuit voltage and the closed circuit voltage for another purpose (cl. 2) wherein the another purpose is determination on an amount of power stored in the power supply (cl. 3), , wherein the another purpose is pulse width modulation (PWM) control or pulse frequency modulation (PFM) control for discharging power to the load in order to generate an-the aerosol. (cl. 4), - it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).


 Hence the deteriorated state which depends on an internal resistance (which is
difference between OCV and CCV) would be estimated based on comparison between the internal resistance and the specific threshhold
With regard to claims 6 , Baker et al - Mori disclose controller acquires the deteriorated state or the failure state of the power supply based on comparison between a threshold which is set based on only a DC component of the internal resistance, and the internal resistance. the control unit calculates a S& resistance component from the charging current and a voltage difference between the closed circuit voltage and the first closed circuit voltage
With regard to claims 7,8 , Baker et al- Mori disclose measurement and calculation (Mori) a direct current (DC) resistance, a closed circuit voltage (CCV) , open circuit voltage (OCV) anda current value in a closed circuit state. Hence it would be obvious to evaluate the internal resistance based on a value obtained by dividing a difference between the open circuit voltage and the closed circuit voltage by a constant , wherein the constant is set based on a current value which the power supply discharges when the closed circuit voltage is acquired.
With regard to claim 9, Baker et al - Mori disclose measurement and calculation of the deteriorated state or the failure state before aerosol generation.


Regarding to claim 12, the method steps are necessitated by the device structure as it is appied to claims 1, 2 above
With regard to claims 14 , Baker et al - Mori disclose (Baker et al) that the controller comprises an electronic circuit (para. 0022).With regard to claims 15, Baker et al - Mori disclose (Baker et al) that the controller comprises a processor or computer.
Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive
The Applicants argue that Mori does not suggests measuring OCV prior to CCV.
However, in Mori , it is disclosed (Fig. 7) measuring OCV (S701) prior to CCV (S702).
Also,  The Applicants argue that he Baker and Mori combination fail to teach or reasonably suggest “the controller acquires an internal resistance of the power supply based on the closed circuit voltage and an open circuit voltage of the power supply.” 
However, in Mori (Fig. 7) “the controller acquires an internal resistance of the power supply based on the closed circuit voltage and an open circuit voltage of the power supply. (S703, S704).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								2/2/22